COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  JAIME LUEVANO,


                              Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00153-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS
MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator has filed a pro se petition for writ of mandamus requesting this Court "to grant the
emergency hearings en banc," regarding several motions he purports to have filed in the 120th and
409th District Courts in El Paso County.
	Relief by writ of mandamus will only be granted in extraordinary circumstances where the
Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy
at law exists.  See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007).  Based on the petition and record before us, we are unable
to conclude that Relator is entitled to the relief requested.  Accordingly, mandamus relief is denied. 
See Tex.R.App.P.  52.8(a).

						GUADALUPE RIVERA, Justice
July 1, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)